Citation Nr: 0723978	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-08 096	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The Board notes that the veteran requested a Board hearing at 
the RO in his February 2003 substantive appeal.  In a 
September 2003 letter, the RO informed the veteran of the 
scheduled hearing.  The record reflects that the veteran did 
not attend the hearing.  


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is Hepatitis C otherwise related to such service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A.§§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

In this case, in a November 2001 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  The 
Board notes that the veteran did not receive notice as to the 
information and evidence necessary to substantiate increased 
rating and effective date claims.  As such, there was a 
content error as to these elements.  The Board notes that the 
veteran, however, has not been prejudiced from this error 
because the denial of the claim in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra.; Simmons, 
supra.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and private medical records.  The Board notes 
that the veteran has been afforded a VA examination in 
connection with his claim.  Thus, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.


Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In a statement dated in January 2002, the veteran alleges he 
contracted hepatitis C from an inoculation gun vaccination 
during active duty service.  The veteran's service medical 
records dated from January 1963 to June 1967 were reviewed 
and fail to show any complaint, treatment, or diagnosis of 
hepatitis C.  In correspondence dated in January 2002, the 
veteran stated that he was treated for hepatitis in late 1967 
or early 1968 at the now non-existent Swedish Hospital in 
Brooklyn, New York.  In February 2002, the RO attempted to 
obtain the Swedish Hospital medical records, but they appear 
to be unavailable.    

June 2000 private medical records indicate that the veteran's 
lab tests are consistent with hepatitis C and that he was 
asymptomatic.  The veteran underwent an employment physical 
in April 2001 which showed a diagnosis of hepatitis C.  

The veteran underwent a VA medical examination in July 2002.  
The veteran denied any in-service risk factors or symptoms of 
hepatitis C.  The July 2002 VA examination report states that 
the veteran's only hepatitis risk factor is being a Vietnam 
Era active duty service member.  However, the Board notes 
that the examiner does not explain how simply serving in the 
military during the Vietnam era is a Hepatitis C risk factor.  
The physician did not point to any risk factors which were 
associated with the veteran's Vietnam service.  Although the 
July 2002 VA examination report states under the diagnosis 
section "Hepatitis C '67," the Board notes that this 
notation appears to be based solely on the veteran's reported 
history as there is no indication of a probable diagnosis of 
hepatitis C until 2000.

In short, the medical evidence does not show that the 
veteran's hepatitis C was manifest during his active duty 
service.  The Board notes that the veteran's service medical 
records are completely devoid of any diagnosis, reference, or 
suspicion of hepatitis C.  The Board acknowledges that the 
veteran believes missing medical records from the now non-
existent Swedish Hospital would confirm a hepatitis C 
diagnosis as early as 1967.  However, those medical records 
appear to be unavailable.  

The medical evidence of record does not show a confirmed 
diagnosis of hepatitis C until April 2001, which was on his 
employment physical.  None of the medical reports in 2000 or 
2001 gives a history of the veteran contacting hepatitis C 
while in the military or closely after his discharge from the 
military.  The veteran first asserts in 2001, in relation to 
his claim of service connection, of having hepatitis C which 
was diagnosed soon after his discharge from service (in 
1967).  He has not submitted any medical evidence concerning 
any treatment for possible hepatitis prior to 2000.  The 
Board notes that the veteran claims that he was treated in 
1967 for hepatitis C and that records from the facility he 
claims treatment from are unavailable.  The Board, however, 
also notes that from 1967 to 2000 the veteran has not 
submitted any medical evidence relating to a diagnosis of 
hepatitis C.  It appears from the record that the veteran was 
first diagnosed with the condition when undergoing an 
employment physical in 2001.  Although the veteran claims 
hepatitis C was diagnosed within a year of his service 
discharge, the circumstances of the instant case tends to 
show that hepatitis C was diagnosed several years following 
the veteran's discharge from service.

The Board recognizes that the July 2002 VA examination report 
reflects a diagnosis of "Hepatitis C '67"; however, the 
Board stresses that there is no competent medical evidence in 
the veteran's claims file to show that he had hepatitis C 
during or immediately after active duty service.  This 
notation appears to simply be a report of the veteran's 
unsubstantiated history.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  The 
only evidence in the claims file reflecting that hepatitis C 
occurred during active duty service is the veteran's own 
statements.  Although the veteran may testify to symptoms or 
recollections, the veteran's statements do not constitute 
competent medical evidence of a diagnosis of hepatitis C 
which is related to service.  See 38 C.F.R. § 3.159(a); See 
id.  Without competent medical evidence of hepatitis C during 
active duty service or competent medical evidence relating 
the veteran's current hepatitis C to active duty service, the 
veteran's service connection claim for hepatitis C must fail.   
      
In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


